UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of May 6, 2014 there were 5,654,136 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of March 31, 2014 and June 30, 2013 3 Consolidated Statements of Net Income (unaudited) for the three and nine months ended March 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (unaudited) for the three and nine months ended March 31, 2014 and 2013 5 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the nine months ended March 31, 2014 and2013 6 Consolidated Statements of Cash Flows (unaudited) for the nine months ended March 31, 2014 and 2013 7-8 Notes to Unaudited Consolidated Financial Statements 9 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3 Quantitative and Qualitative Disclosures About Market Risks 37 Item4 Controls and Procedures 37 PART II — OTHER INFORMATION Item1 Legal Proceedings 37 Item1A Risk Factors 37 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 38 Item3 Defaults Upon Senior Securities 38 Item4 Mine Safety Disclosures 38 Item5 Other Information 38 Item6 Exhibits 38 SIGNATURES 40 2 PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) ASSETS March 31, June 30, Cash and due from banks $ $ Federal funds sold and other short-term investments Cash and cash equivalents Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans held for sale Loans, net of allowance for loan losses of $5,618 at March 31, 2014 and $5,414 at June 30, 2013 Other real estate owned Premises and equipment, net Accrued interest receivable Deferred tax asset, net Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Short-term borrowings Long-term debt Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies Preferred stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common stock ($.01 par value, 25,000,000 shares authorized; 8,025,895 issued at March 31, 2014 and 7,982,976 issued at June 30, 2013; 5,654,136 outstanding at March 31, 2014 and 5,629,099 outstanding at June 30, 2013) 80 80 Additional paid-in capital Unearned compensation - ESOP (328,597 shares unallocated at March 31, 2014 and 360,397 shares unallocated at June 30, 2013) ) ) Unearned compensation - equity incentive plan ) ) Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost (2,371,759 shares at March 31, 2014 and 2,353,877 shares at June 30, 2013) ) ) Total stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF NET INCOME (Dollars in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Interest and dividend income: Loans, including fees $ Debt securities Dividends 27 5 37 19 Federal funds sold and other short-term investments 7 11 29 25 Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Customer service fees Gain on sales of securities, net - - Gain on sales of loans, net 40 Increase in cash surrender value of bank-owned life insurance Other Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment Data processing services Advertising Net loss (gain) on other real estate owned 50 ) 69 ) FDIC insurance assessment 98 88 Other general and administrative Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) The components of comprehensive income and related tax effects are as follows: Three Months Ended March 31, Nine Months Ended
